Citation Nr: 1645725	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-28 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from November 1952 to August 1954 and from September 1955 to March 1980.  He was awarded the Navy Commendation Medal, Navy Achievement Medal with Combat "V," Combat Action Award, China Service Medal, Korean Service medal with 1 Bronze Star, Korean Presidential Unit Citation, Vietnam Service medal with 1 Silver and 2 Bronze Stars, Vietnam Cross of Gallantry, and Republic of Vietnam Campaign Medal.  He died in January 2010.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2012, the appellant requested a Board hearing.  In September 2016, she received notification that a hearing was scheduled for October 27, 2016.  Unfortunately, she did not appear at the hearing, and has neither requested a new hearing, nor provided good cause for her absence.  As such, the appellant's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in January 2010; the cause of death was refractory non-Hodgkin's lymphoma.

2.  At the time of his death, the Veteran was service connected only for bilateral knee disabilities.

3.  Non-Hodgkin's lymphoma is presumptively linked to herbicide exposure.

4.  The evidence of record does not show that the Veteran was exposed to herbicides during his active naval service.

5.  The evidence does not establish that the Veteran set foot in Vietnam during his active naval service.

6.  The evidence does not establish that the Veteran's refractory non-Hodgkin's lymphoma either began during or was otherwise caused by his naval service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must: (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the appellant of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to a claim for Dependency & Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant was notified of the required information in letters dated in November 2010 and December 2010. 

Furthermore, neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of this claim at this time is warranted. 

Here, while a VA examination was not provided, one is not needed.  Here, there is no allegation or evidentiary suggestion that the Veteran's lymphoma began in service or within a year of separation.  Rather, the appellant's claim is based entirely on the premise that the Veteran was exposed to herbicides during his military service and as such, lymphoma should be presumptively connected to his service.  Unfortunately, the evidence does not establish a presumption of herbicide exposure for the Veteran, and a medical professional whould therefore have nothing to base service connection on.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Service Connection for Cause of Death

The appellant contends that the cause of the Veteran's death as listed on his death certificate, refractory non-Hodgkin's lymphoma, was the result of herbicide exposure during his naval service.  The appellant reported that the Veteran told her that he was exposed to herbicides during his naval service.

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a refutable presumption of service incurrence, such as refractory non-Hodgkin's lymphoma, if manifested to the required degree within a prescribed period from the Veteran's separation from active duty; or one that is proximately due to or the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309, 3.310(a).

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain enumerated diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Of note, any period of service is sufficient for the purpose of establishing the presumptive service connection of a specified disease under the conditions listed in §3.309(e).  38 C.F.R. § 3.307(a)(1).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, including refractory non-Hodgkin's lymphoma, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

Here, it is undisputed that the Veteran's death was caused by refractory non-Hodgkin's lymphoma.  However, service connection for the cause of the Veteran's death requires more than just a showing that he had refractory non-Hodgkin's lymphoma.  Rather, it must be shown that refractory non-Hodgkin's lymphoma was either directly or presumptively linked to his time in active service.  However, the evidence of record fails to establish that the Veteran's refractory non-Hodgkin's lymphoma either began during or was otherwise caused by his active service.

The appellant asserts that the Veteran was exposed to herbicides during his active naval service, and refractory non-Hodgkin's lymphoma is presumptively linked to herbicide exposure.  38 C.F.R. § 3.309 (e).  Unfortunately, the evidence fails to show that the Veteran was exposed to herbicides during his active naval service.

During the Vietnam Era, the Veteran served aboard the U.S.S. Columbus from May 1963 to July 1965, the U.S.S. St. Paul from January 1968 to August 1968, and the U.S.S. Kitty Hawk from October 1970 to November 1973.  

VA maintains a list entitled: "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents."   The U.S.S. Columbus and U.S.S. Kitty Hawk are not listed ships on this list.  The U.S.S. St. Paul anchored in Da Nang Harbor and small boats were sent ashore on May 9, 1969, May 25, 1970, July 17, 1970, and September 17, 1970, all of which occurred after the Veteran's served aboard the U.S.S. St. Paul. 

In January 2011, VA determined that the information required to corroborate herbicide exposure as described by the Veteran was insufficient to send to the U.S. Army and Joint Service Records Research Center (JSRRC) or request ship deck logs per VA Adjudication Procedure Manual M21-1MR, pt IV, subpt. ii, ch. 1, § H.28.h.  VA found that while the evidence of record provided no conclusive proof of in-country service, which included review of ship deck logs and the Veteran's Official Military Personnel File (OMPF).

The appellant asserts that the Veteran's awards show that he was in Vietnam, specifically the Vietnam Cross of Gallantry and the Combat Action Award, which she mischaracterized as a Combat Action Ribbon.  While these awards show that the Veteran engaged the enemy, these are not indicative that he went ashore in Vietnam.  Of note, the appellant submitted an internet article regarding the Republic of Vietnam Gallantry Cross suggesting that it was only awarded to those who served in Vietnam.  However, the article simply say that it authorizes all personnel who served in Vietnam to wear it, not that it was only awarded to those who set foot in Vietnam.  Of note, all recipients of the Vietnam Service Medal are elligible to wear the Republic of Vietnam Gallantry Cross.  However, Haas established that the receipt of the Vietnam Service Medal does not establish boots on the ground service in Vietnam.  Of note, the Veteran's DD-214 shows that his Gallantry Cross was a unit not an individual citation and that it was awarded by virtue of his service on the U.S.S. St. Paul, and not based on actual boots on the ground in Vietnam.  See Memorandum from the Commanding Officer of the U.S.S. Kitty Hawk, December 17, 1970.  

Additionally, the Combat Action Award may be awarded for surface combat as well as ground combat, meaning that the Veteran was stationed on a ship.  Of note, the combat "V" which accompanied his Navy Achievement Medal was based on service on the U.S.S. Kitty Hawk while in blue water.  The Board raises this point, not to in any way dimish the incredibly meritorious service performed by the Veteran (indeed, a review of more than 300 pages of personnel records makes it abundently clear that the Veteran was an incredible asset to the Navy for many years and consistently rose above and beyond his contemporaries), but to point out that the medals conveyed upon him do not actually establish service in Vietnam so as to qualify for the presumption of herbicide exposure.

After an extensive review of the Veteran's service records, the Veteran's STRs, the Veteran's post-service medical records, and naval ship records, the Board finds no evidence that the Veteran ever went ashore in Vietnam.  

In September 2006, the Veteran reported to his physician that he was aboard a cruiser in Da Nang Harbor in 1968 during herbicide spraying.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  

Inland waterways are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  

The CAVC stated that neither the Secretary nor Congress has recognized "coves," "sheltered inlets," or "bays" as an additional type of location adjacent to the landmass of Vietnam to which presumptive service connection extends. 

It has been established that some offshore U.S. Navy and Coast Guard ships operated temporarily on Vietnam's inland waterways or docked to the shore; and, certain ships operated primarily on the inland waterways rather than offshore. Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  Id.

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, the evidence must show that his or her ship operated temporarily on the inland waterways of Vietnam or that a ship docked to the shore or a pier.  Id.

In Gray v. McDonald, the Court held that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway was inconsistent with the purpose of the regulation and did not reflect the Agency's "fair and considered judgment."  27 Vet. App. 313 (2015).  The Court pointed out that although the herbicide exposure presumption is purportedly applied where there is evidence of spraying, the documents the Secretary relied upon were devoid of any indication that VA made a fact-based assessment of the probability of exposure in Da Nang Harbor from aerial spraying.  Instead Training Letter 10-06, the M21-1MR, and the December 2008 C&P Bulletin reflect that VA based its designation of Da Nang Harbor on geographical characteristics - depth and ease of entry - and not on spraying.   The Court could not discern any "rhyme or reason" why in VA's determination certain bodies of water such as Quy Nhon Bay and Ganh Rai Bay were considered brown water but Vung Tau Harbor, Da Nang Harbor and Cam Ranh Bay were considered blue water.  

The Court found VA's definition of inland waterways irrational and not entitled to deference, but noted that VA retained its discretionary authority to define the scope of the presumption.  As such, the Court vacated the Board decision, and remanded the matter for VA to reevaluate its definition of inland waterways - particularly as it applies to Da Nang Harbor - and exercise fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure.  

Since that time, VA has revisited its determination of whether Da Nang harbor constituted a "blue water" area.  VA, after fair and considered judgment, has once again determined that Da Nang Harbor is considered offshore, not inland, for the following reasons: 1) it is open to the sea with extensive entry distance for easy access; 2) it is not connected to a major inland river; 3) it is not long or narrow; 4) the harbor has a deep water channel for easy ship anchorages; and 4) there is no historical evidence of extensive Agent Orange aerial spraying in Da Nang.  VA has further added that Da Nang Harbor is not an inland waterway because it offers wide open access to ocean-going ships, with a deep water channel that is contiguous with the South China Sea, and there is no historical evidence of extensive Agent Orange aerial spraying in the Da Nang area, so the potential for Agent Orange exposure was minimal. 

The Court has not reviewed this new agency determination, but the Board, while not bound by the determination, finds it to be persuasive evidence at this time.  

The Board does not at this time address whether the Veteran actually docked in Da Nang, as such a determination is not necessary to the adjudication of this claim.  However, even if the Veteran were found to have been aboard a ship in Da Nang Harbor and witnessed the spraying of a substance, the mere presence of a ship in Da Nang harbor is insufficient at this time to trigger the presumption of herbicide exposure.  

While no presumption of herbicide exposure has been satisfied, the appellant is nevertheless entitled to show that the Veteran was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  However, in this case, no evidence has been submitted showing actual herbicide exposure but for her lay statements.  Moreover, a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Here, the appellant is relaying second hand, an allegation of herbicide exposure.  Such an assertion simply lacks sufficient detail or corroborating evidence to establish that herbicide exposure occurred.  Therefore, the appellant's assertions regarding the Veteran's alleged exposure to herbicide agents are not found to be competent evidence.

Because the Veteran is not shown to have been exposed to herbicides during his active service, he is not entitled to presumptive service connection as due to herbicide exposure.

Nevertheless, even when a regulatory presumption of service connection for a given disability is not available, the claim must nevertheless be reviewed to determine whether service connection can be established on another basis.  See Id.  As such, the Board will also consider the claim on a theory of direct entitlement to service connection for the cause of the Veteran's death.  Unfortunately, this too fails to show that service connection is warranted.

The Veteran died in January 2010.  His death certificate lists the immediate cause of his death as refractory non-Hodgkin's lymphoma.  At the time of his death, the Veteran was only service-connected for bilateral knee disabilities.  In other words, he was not service connected for any type of non-Hodgkin's lymphoma.  A review of his STRs does not show any evidence that he was diagnosed with refractory non-Hodgkin's lymphoma during his active service or even for years after service.

As such, there is no evidence to suggest that the Veteran's refractory non-Hodgkin's lymphoma began during his active service, which occurred decades after his active service.  Consequently, it is not shown that the refractory non-Hodgkin's lymphoma that caused the Veteran's death was causally linked to his active service.

The record does not show any complaints, treatment, or diagnoses of refractory non-Hodgkin's lymphoma in service or after his separation from service until decades later.  There is also no competent medical opinion of record which even suggests that the Veteran's refractory non-Hodgkin's lymphoma even might be related to his service.  That is, the entirety of the appellant's claim rests upon the establishing of herbicide exposure, which, as discussed, is not supported by the evidence of record.

Consideration has been given to the Veteran's and appellant's assertions that the Veteran's refractory non-Hodgkin's lymphoma was due to his active service, to include as due to herbicide exposure.  The Veteran was, and the appellant is, clearly competent to report symptoms of refractory non-Hodgkin's lymphoma.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, determining the etiology of refractory non-Hodgkin's lymphoma is not readily amenable to mere lay testimony.  Rather, such would require medical training and expertise.  See Jandreau, 492 F.3d 1372, 1377.

The Board would like to express that it is extremely sympathetic toward the appellant's claim and is deeply appreciative of the Veteran's naval service, including his service during the Vietnam Era.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

As discussed, the evidence at this time simply does not establish that the Veteran had herbicide exposure during his active service, and there is no other basis upon which to afford service connection.  Accordingly, the criteria for service connection have not been met, and the claim is denied.


ORDER

 Service connection for the cause of the Veteran's death is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


